Citation Nr: 1226687	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tonsil cancer (claimed as throat/pharyngeal cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2007 rating decision, the RO denied a claim of service connection for pharyngeal cancer.  In a February 2009 rating decision, the RO reopened a previously denied claim of service connection for low back disability and denied the claim on its merits.  

At the outset, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the issues on appeal as set forth on the title page.

Furthermore, in characterizing the matters on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for a low back disability and tonsil cancer (claimed as throat cancer).  At the time of the prior denials, there were the same complaints made in connection with the current claims.  As such, any diagnoses pertaining to the back or tonsils/throat made since the prior denials does not constitute different disabilities.  As such, new and material evidence is required to reopen these claims for service connection.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons explained below, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for tonsil cancer (claimed as throat/pharyngeal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A September 2006 rating decision that reopened a claim for service connection for low back disability and denied service connection for such disability was not appealed and is final.

2.  No new evidence associated with the claims file since the September 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, or raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

As pertinent evidence received since the September 2006 denial is not new and material, the criteria for reopening the claim for service connection for a back disability are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in a November 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim to reopen and his underlying claim of service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2010.

The Board acknowledges that the November 2008 letter misidentified the prior final denial as to the issue of service connection for a low back disability (i.e., September 20, 2008 rather than September 20, 2006).  However, it is clear from the content of the Veteran's October 2008 claim to reopen (in which he expressly identifies the prior last denial as September 20, 2006) that he has actual knowledge of the correct prior denial.  As such, the Board finds this error in the November 2008 VCAA letter harmless.  See Conway, 353 F.3d at 1374; see also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by a veteran or veteran's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service medical evidence (i.e., VA outpatient treatment records), and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The record reflects that the Veteran was denied service connection for a low back disability by an RO rating decision dated in February 2006.  The evidence of record at the time included the Veteran's service treatment records, which contain multiple references to low back complaints, a single incident of mild lumbosacral strain, and X-ray evidence indicating normal lumbosacral spine except for a probable partially sacralized 5th lumbar segment and some exaggeration of normal lordosis.  Also of record were VA treatment records which indicated a history of low back pain and left midthoracic paresthesias for approximately two years (see January 2006 VA neurosurgery note).  A diagnosis of "low back pain" was entered by the Veteran's primary care physician in November 2005.  

The bases for the RO's February 2006 denial was that despite evidence of low back problems during service, the record failed to indicate that the Veteran had a chronic low back disability that is related to military service.  Although notified of the denial in a February 2006 letter, the Veteran did not initiate an appeal of this rating decision.  

Thereafter, in a September 2006 rating decision, the RO reopened the Veteran's claim of service connection for a low back disability (now characterized as degenerative joint disease of the thoracic and lumbar region, status post thoracic spine surgery) and denied the claim on its merits.  The RO noted that additional evidence had been received, to include additional post-service treatment records showing treatment for degenerative joint disease of the thoracic and lumbar region, status post thoracic spine surgery with residual scar and scoliosis.  The bases for the RO's September 2006 denial were that the record failed to indicate a medical relationship between the Veteran's current disability and his in-service problems.  

Although notified of the denial in a September 2006 letter, the Veteran did not initiate an appeal of the September 2006 rating decision in which the RO denied service connection for a low back disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  The RO's September 2006 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in October 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's January 1989 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the September 2006 rating decision that pertains to the Veteran's claimed low back disability.  Such evidence includes VA treatment records dated from March 2006 through October 2009 which show continued treatment for stable low back pain/degenerative joint disease.  Also associated with the record is a January 2009 VA examination report noting a reported history of low back pain beginning when the Veteran came off the beach in Vietnam that has since been intermittent with remissions.  Following an examination, the Veteran was diagnosed the Veteran with status post surgical removal of schwannoma, mild scoliosis of the thoracic spine, mild retrolisthesis of T12 on L1, and degenerative disc disease of the lumbar spine.  Regarding whether a medical relationship exists between the Veteran's current disability and his in-service complaints and treatment, the January 2009 examiner opined that as there was no radiographic evidence of lumbar pathology during service (other than aforementioned transitional body at lumbosacral junction) and no evidence of back problems post-service until approximately 2005, the Veteran's current disability is not likely related to back problems experienced during his military service.  

Finally, in addition to the above medical evidence, the record contains the Veteran's various lay statements, including a transcript of his March 2012 testimony before the Board.  Such statements indicate that he sought treatment multiple times during service for back problems which began when he was injured on maneuvers in Korea.  As for his post-service history, the Veteran testified that he did not participate in any strenuous lifting (i.e., above 40-50 pounds) and that he had back surgery in 2005.  

The Board finds the foregoing medical evidence is "new" in that it was not before previous decisionmakers.  However, this evidence is not "material" for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - evidence that the Veteran's current low back disability is medically related to military service.  In this regard, while VA outpatient records show that the Veteran continues to complain of back problems and has been diagnosed with degenerative joint disease of the lumbar spine, there is no mention of any etiology of such back disability or complaints.  Moreover, while the January 2009 VA examination report contains an opinion regarding a relationship between a current disability and service, such opinion is negative and therefore does not raise a reasonable possibility of substantiating the claim.  

As for the Veteran's statements that his back disability is related to service, the Board points out that these assertions were before the RO at the time of the prior rating decisions.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter-to include the matter of a medical etiology of a back disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are not met, and that the September 2006 RO denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

	
ORDER

As new and material evidence to reopen the claim for service connection for low back disability has not been received, the appeal is denied.


REMAND

Regarding the issue of service connection for tonsil cancer (claimed as throat/pharyngeal cancer), a review of this case reveals that the Veteran submitted an original claim for "throat cancer" in February 2006.  In a September 2006 rating decision, the RO denied service connection for tonsil cancer (claimed as throat cancer); it notified the Veteran of this decision by letter dated September 20, 2006.  Unbeknownst to the RO decisionmaker, additional evidence was received on September 12, 2006, and thereafter, the RO readjudicated the issue of service connection for tonsil/throat cancer (now characterized as pharyngeal cancer) in a March 2007 rating decision.  The Veteran was notified of the denial by letter dated in April 2007.  

In October 2007, the Veteran submitted a request to reopen his previously denied claim of service connection for "pharyngeal cancer."  Pertinent to this remand, in its November 2007 rating decision, the RO noted that the Veteran had filed a claim to reopen his previously denied claim of service connection for pharyngeal cancer that was received in October 2007.  The RO also noted that the Veteran had been provided notice in accordance with the VCAA by letter dated in December 2006.  In its decision, the RO did not address whether new and material evidence had been submitted to reopen the previously disallowed claim; rather, it adjudicated the issue of service connection for pharyngeal cancer on the merits.  

As discussed in the decision above, the VCAA redefined VA's duty to assist a veteran in the development of his claim.  The notice requirements of the VCAA require VA to notify a veteran of any evidence that is necessary to substantiate his claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the veteran must also be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the RO correctly noted that the Veteran's October 2007 claim was one to reopen a previously denied claim (as there is no indication that he filed a notice of disagreement as to the March 2007 rating decision denying service connection for pharyngeal cancer).  However, given these circumstances, the RO cannot rely on the December 2006 VCAA letter to fulfill VA's notification duties.  As the record fails to reveal that the Veteran was ever provided with VCAA-complying notice with respect to his October 2007 request to reopen the previously denied claim of service connection for tonsil cancer (claimed as pharyngeal/throat cancer), this case must be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include an explanation as to the reopening criteria and the criteria for establishing the underlying claim for benefits.  

Additionally, a remand is necessary to allow the RO an opportunity to adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of service connection for tonsil cancer, as there is no indication that it has yet done so.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran and his representative that is specific to the October 2007 request to reopen the previously denied claim of service connection for tonsil cancer (claimed as pharyngeal/throat cancer).  The notice should include an explanation as to the reopening criteria as well as the criteria for establishing the underlying claim for benefits.  Allow the Veteran and his representative a reasonable opportunity to respond.

2.  After completion of the above, and any other development deemed necessary, review the record and readjudicate the issue of whether new and material evidence has been submitted to reopen a claim of service connection for tonsil cancer (claimed as pharyngeal/throat cancer).  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


